Citation Nr: 0600655	
Decision Date: 01/09/06    Archive Date: 01/19/06	

DOCKET NO.  04-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, in which the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
separate left and right knee disorders.  The veteran, who had 
active service from July 1985 to October 1985, with 
additional service in the U.S. Army Reserve from October 11, 
1985 to May 11, 1994, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review. 

In April 2005, the Board reopened the veteran's claim of 
entitlement to service connection for a left knee disorder 
and remanded the claims for service connection for bilateral 
knee disorders to the RO for additional development.  In July 
2005, the RO denied service connection for both a left and 
right knee disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left knee disorder, including left knee arthralgia, 
degenerative joint disease and chondromalacia, was not 
manifested in service or for many years following service, 
and is not shown to be causally or etiologically related to 
service.  

3.  A right knee disorder was not manifested in service, and 
is not shown to be causally or etiologically related to 
service.  




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated 
during active service or a period of active duty for 
training, nor may arthritis be presumed to have been incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2005).

2.  A right knee disorder was not incurred in or aggravated 
during active service or a period of active duty for 
training. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes 
that the veteran and his representative were not provided 
proper notice of the VCAA in regards to his claims for 
bilateral knee disorders as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) until after the RO's October 2002 
decision in this case.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations where the claimant receives a belated VCAA letter, 
the claimant has a right to a VCAA content-complying notice 
and proper subsequent VA process. See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

In this case, such notice was provided to the veteran and his 
representative by letters dated in July 2003 (regarding the 
veteran's left knee disorder) and April 2005 (regarding the 
veteran's right knee disorder).  The content of these letters 
informed the veteran about (1) the information and evidence 
not of record that was necessary to substantiate his claims; 
(2) the information and evidence the VA would seek to 
provide; (3) the information and evidence the veteran was 
expected to provide; and (4) requested the veteran provide 
any information or evidence in the veteran's possession that 
pertained to his claims.  Thereafter, the veteran and his 
representative responded by submitting statements in May 2004 
and September 2005, as well as additional medical records in 
June 2004 and June 2005.  After reviewing the record on 
appeal, including the new evidence, the RO issued a 
Supplemental Statement of the Case in July 2005 denying 
service connection for both disorders.  Based upon this 
evidence, the veteran's subsequent VCAA notice appears to 
satisfy the notification requirements of the VCAA. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
The RO afforded the veteran a VA examination regarding his 
claim of entitlement to service connection for a left knee 
disorder in order to answer the medical question presented in 
that claim.  The Board observes and acknowledges that the 
veteran has not been afforded a VA examination in connection 
with his right knee claim; but as will be explained more 
fully below, the Board is of the opinion that the veteran's 
service medical records and post-service medical records 
contain sufficient medical evidence to make a decision on 
this issue.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. 
§ 3.159 (c) (4).  In this case, while there is evidence that 
the veteran has some loss of joint space in the right knee, 
there is simply no competent evidence that the veteran 
injured his right knee in service or that his post-service 
loss of joint space is in any way related to such an injury 
in service.  As such, a VA examination is not necessary for 
resolution of this claim.

Lastly, the Board notes that neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's appeal.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

B.  Evidence

In a May 1985 Report of Medical History, the veteran 
responded "no" to questions of whether he had arthritis, bone 
or joint deformity, or trick or locked knees.  In a 
subsequent service medical examination dated in September 
1985, the veteran's lower extremities were reported as being 
normal.    

A February 1986 DD 689 Form indicated that the veteran 
received medical treatment for a twisted left knee during a 
period of active duty for training.  It reflected only that 
the veteran twisted his knee during movement of contact and 
that it was very painful at night.  Other than this February 
1986 record, the veteran's service medical records are silent 
as to complaints of, treatment for, or diagnoses of problems 
associated with either the veteran's left or right knee.  

During the veteran's July 1990 service retirement 
examination, the veteran's lower extremities were again 
reported to be normal; and he marked the answers "no" in 
response to questions of whether he had arthritis, bone 
deformity, joint deformity, trick knee or locked knee.  The 
veteran reported that he was in good health and denied having 
any serious illness or injuries other than those noted on his 
retirement examination.

The claims file contains a VA Medical Center record that 
showed a schedule of VA appointments from October 1993 to 
April 1996 and a VA left knee x-ray report dated in March 
1995.  The x-ray report showed no left knee abnormalities.  
In fact, it stated that the veteran had normal alignment of 
the knee, normal bone density and no significant degenerative 
changes.  In a September 1998 rating decision, the RO denied 
service connection for a left knee disorder. 

The claims file also contains private treatment records dated 
from February 2004 to May 2004 from Health East Medical 
Clinic.  Of interest to this appeal are treatment notes dated 
in March 2004 which indicated that the veteran was seen for 
pain in his left knee.  The veteran asserted at that time 
that he injured his left knee in 1985 while in service.  He 
reported that his left knee pain had worsened and started to 
give out on him.  He also stated that he heard crunching and 
grinding when he moved his left knee.   Physical examination 
revealed that the veteran's left knee was mildly swollen, but 
not tender to palpation.  The veteran had a normal range of 
motion; and the examiner reported that the left knee appeared 
to be stable on ligament testing but had crepitus on motion.  
X-rays of the knee revealed decreased joint space; and there 
appeared to be some mild to moderate degenerative joint 
disease.  The veteran was assessed with left knee pain and 
degenerative joint disease.  The examiner referred the 
veteran for an MRI scan.  

A left knee MRI scan performed in March 2004 indicated that 
the veteran had a mildly abnormal signal involving the 
articular cartilage that suggested some degree of 
chondromalacia, but found no focal defects or significant 
thinning.  The examiner concluded that the veteran appeared 
to have mild changes of chondromalacia present within the 
patellofemoral and the medial compartments without focal 
articular cartilage defects being seen.  He additionally 
reported that no meniscal or ligament abnormalities were 
evident, nor was there joint effusion.  A cover letter 
attached to the MRI report stated "normal exam" under the 
section titled "report findings." 
 
In a February 2005 informal hearing presentation, the 
veteran's representative asserted that the veteran injured 
both his left and right knees during his period of active 
duty for training and requested additional development.  
Thereafter, in an April 2005 decision, the Board determined 
that subsequent development was needed in regards to both of 
the veteran's claims; and the Board remanded the case for a 
VA examination of the veteran's left knee and VCAA 
notification regarding the veteran's right knee claim.

In May 2005, the veteran was afforded a VA examination in 
regards to his left knee disorder during which the veteran 
reported that he experienced constant achy and throbbing pain 
of the left knee that he rated as a 7 out of 10 in terms of 
intensity.  He also reported stiffness, locking, popping and 
intermittent swelling of the knee without redness, heat or 
joint instability.  The examiner reviewed the veteran's 
claims file and noted that his service medical records showed 
that the veteran was seen for a twisted left knee in February 
1986 during a period of active duty for training.  He noted 
that the veteran's physical examination conducted in July 
1990 found that the veteran's lower extremities were normal 
and that there was no evidence of chronic disability having 
developed or been diagnosed.  The examiner additionally noted 
that a review of the veteran's medical records for the period 
from 1993 to 1996 did not show a diagnosis of chronic 
disability of the left knee; that the 1995 left knee x-rays 
showed no abnormalities or bone disease; and that the 
veteran's March 2004 MRI of the left knee revealed changes of 
chondromalacia.  

Following physical examination, the examiner assessed the 
veteran with left knee arthralgia.  He opined that the 
veteran's current left knee condition was not due to an 
injury sustained on active military service since the veteran 
had a normal medical examination in 1990.  He also opined 
that the veteran did not have chronic permanent residuals 
from his previous left knee injury as shown by his medical 
evaluation in 1990, which took place several years after the 
twisting injury occurred.  The examiner stated that it was 
most likely that the veteran's left knee condition was due to 
his excessive weight.  

In June 2005, the veteran submitted a pharmacy prescription 
form from Health East Rose Lawn Clinic dated in June 2005 
that stated that the veteran hurt his right knee in November 
1985 and that he had had problems with his right knee since 
that time.  The record additionally reported that the veteran 
had x-rays that showed some loss of joint space and that the 
veteran might need further workup on the right knee.

In a September 2005 VA 646 Form and November 2005 Informal 
Hearing Presentation, the veteran's representative asserted 
that the June 2005 record from Health East Rose Lawn Clinic 
constituted sufficient medical evidence that the veteran 
injured his right knee in 1986 and that the veteran should be 
afforded an orthopedic examination of his right knee.  
Thereafter, the veteran submitted a statement in November 
2005 in which he asserted that he felt the evidence of record 
showed that it was as least likely as not that his current 
left knee problems were aggravated, if not caused by, his in-
service injury.  He stated that he felt that his in-service 
injury played some part in his current left knee disorder, 
and that the VA examiner's opinion that his weight most 
likely caused of his left knee disorder did not remove the 
in-service injury contributing to the problem.  In regards to 
his right knee, the veteran requested that the Board consider 
the evidence of record and grant service connection based 
upon a reasonable doubt.

C.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection may also be granted for 
certain chronic diseases, such as degenerative joint disease, 
when such disease is manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  38 U.S.C.A. § 101(24) was amended by the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No 106-419, to additionally include within the 
definition of "active duty" any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  See 
66 Fed. Reg. 184, pp. 48558- 48561 (effective November 1, 
2000).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) regarding the veteran's period of ACDUTRA in 
February 1986 is not available.

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

	1.  Left knee disorder

In this case, the veteran has current diagnoses of left knee 
arthralgia, degenerative joint disease and chondromalacia.  
These diagnoses constitute current disabilities for VA 
purposes.  However, in order to warrant service connection, 
there must be more than just medical evidence of a current 
disability.  There must also be (1) an inservice occurrence 
or injury and (2) a medical opinion establishing a nexus 
between the current disability and the inservice event.  In 
this case, both of these requirements have not been met.  

Specifically, the record reflects that in February 1986, the 
veteran sustained a twisting injury to the left knee.  
Service medical records do not show that left knee arthralgia 
or chondromalacia was manifested in service, or that his 
degenerative joint disease manifested in service or within 
one year following separation from active service.  Other 
than the single record, none of the veteran's service medical 
records reflect subsequent treatment for this injury or any 
other complaints, treatment or diagnoses regarding his left 
knee.  Additionally, the veteran's July 1990 retirement 
examination reported the veteran's lower extremities as 
normal and the veteran denied experiencing knee problems at 
that time.  

The veteran's post-service medical records also do not 
support his claim.  His VA records consist only of a schedule 
of VA appointments from October 1993 to April 1996 and a 1995 
VA left knee x-ray report that showed no left knee 
abnormalities.  His private medical records reflect that the 
veteran first received treatment for left knee pain in March 
2004, almost twenty years after his knee injury in service.  
Although the March 2004 record referenced the veteran's 
statement that he injured his left knee in service and that 
it had worsened since that time, the record did not set forth 
a medical nexus opinion between the veteran's knee injury in 
service and his current diagnoses.  Lastly, the veteran's May 
2005 VA examination does not support his claim, as the 
examiner clearly opined that the veteran's current left knee 
condition is not due to the injury he sustained in service 
and that the veteran does not have chronic permanent 
residuals from that injury.  Absent evidence illustrating 
that the veteran's has a current left knee disorder that is 
causally related to his active service or to a period of 
ACDUTRA, service connection must be denied.  

Lastly, the Board acknowledges the veteran's November 2005 
statement in which he asserted that it is as least likely as 
not that his in-service left knee injury at least contributed 
to his current left knee disorders.  However, the Court has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
case, the record contains no such competent medical evidence 
indicating that the veteran's current left knee disorders are 
due either all or in part to the November 1986 injury.  
Moreover, the veteran has not been shown to have to required 
expertise to provide competent evidence in this regard.

Therefore, based upon this evidence, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a left knee disorder, including left 
knee arthralgia, degenerative joint disease and 
chondromalacia.       

	2.  Right knee disorder 

As to the veteran's claim of entitlement to service 
connection for a right knee disorder, the only evidence of 
record related to this claim involves the veteran's recent 
reports that he injured his right knee in November 1985 while 
in service.  None of the veteran's service medical records 
provide competent evidence or support that the veteran in 
fact injured his knee in service.  In addition, the June 2005 
record from Health East Rose Lawn Clinic is the only post-
service medical record in the claims file that refers to a 
right knee injury.  This record indicated that the veteran's 
x-rays showed some loss of joint space, and notes that the 
veteran hurt his right knee in November 1985 and had problems 
with his knee since that time.  However, the record did not 
provide an opinion that the veteran's loss of joint space is 
the result of the injury that allegedly occurred in 1985.  

More importantly, even if the June 2005 Health East Rose Lawn 
Clinic record could be viewed as purporting to establish a 
nexus between the veteran's loss of joint space and an 
incident of his service, the Board finds it to be 
unpersuasive in light of the fact that there is no prior 
evidence of a right knee injury or disorder on which to base 
a nexus opinion.  The mere recitation of a veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  For 
these same reasons, a VA examination would not be useful and 
is not necessary in this claim.  Absent evidence of an in-
service injury, a present disability and a medical opinion 
linking the two, service connection for a right knee disorder 
is not warranted.  

D.  Conclusion 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for left and right knee disorders, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the veteran's claims, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.




ORDER

Service connection for a left knee disorder, to include left 
knee arthralgia, degenerative joint disease and 
chondromalacia, is denied.  

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


